Filed 12/29/20 P. v. The North River Ins. Co. CA2/2
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION TWO


THE PEOPLE,                                                    B294462
                                                               (Los Angeles County
         Plaintiff and Respondent,                             Super. Ct. No. OSJ2180)

         v.

THE NORTH RIVER
INSURANCE COMPANY,

         Defendant and Appellant;

BAD BOYS BAIL BONDS,

     Real Party in Interest and
Appellant.


      APPEAL from a judgment and postjudgment order of the
Superior Court of Los Angeles County, Christopher K. Lui and
Alison M. Estrada, Judges. Affirmed.

      Jefferson T. Stamp for Defendant and Appellant and Real
Party in Interest and Appellant.
      Mary C. Wickham, County Counsel, Adrian G. Gragas,
Assistant County Counsel, and David D. Lee, Deputy County
Counsel, for Plaintiff and Respondent.
                 ______________________________




       Appellant The North River Insurance Company and real
party in interest and appellant Bad Boys Bail Bonds (collectively
the surety)1 appeal from the entry of summary judgment on a
forfeited bail bond and from an order denying a postjudgment
motion to vacate forfeiture, exonerate bail, and set aside the
summary judgment. We affirm.
                          BACKGROUND
       In January 2013, the trial court set bail for criminal
defendant Newton Sean Mukasa (Mukasa) at $100,000 and
remanded him to custody.2 The court did not make an inquiry
regarding Mukasa’s ability to pay.
       In May 2013, the surety posted a $100,000 bail bond for
Mukasa’s release. During jury deliberations in October 2013,
Mukasa failed to appear, and the trial court ordered bail
forfeited. The next day, the clerk of the court mailed notice of the
forfeiture to the surety, indicating that the appearance period
would expire in April 2014.



1    Bad Boys Bail Bonds is the bail agent of The North River
Insurance Company.
2     We grant the surety’s motion for judicial notice of the
reporter’s transcript of the January 15, 2013 hearing. (Evid.
Code, § 452, subd. (d).)




                                 2
      In May 2014, the trial court granted the surety a six-month
extension of time to locate Mukasa. In November 2014, the
surety moved to toll and/or extend the appearance period.
Despite continuing the matter to April 2015, the court entered
summary judgment on the forfeited bond in January 2015. The
surety appealed, and Division Three of this Court reversed the
premature entry of summary judgment and remanded for
consideration of the surety’s motion to toll or extend the
appearance period. (People v. The North River Ins. Co. (Oct. 27,
2016, B262287) [nonpub. opn.].)
      On remand, the trial court tolled time to September 2017
and then, finally, to October 2017. Mukasa did not appear. In
July 2018, the court issued an order denying the surety’s motion
to vacate forfeiture.
      In August 2018, the trial court entered summary judgment
on the forfeited bond. The judge who entered summary judgment
was not the same judge who had declared the forfeiture.
      The surety filed a motion under Code of Civil Procedure
section 473, subdivision (d), to set aside the summary judgment,
vacate forfeiture, and exonerate the bond. The trial court denied
the motion.
      This timely appeal ensued.
                          DISCUSSION
      On appeal, the surety argues that (1) the bail bond and the
summary judgment on the forfeited bond are “void” because bail
was set unconstitutionally; (2) the summary judgment is “void”
because it was entered by a different judge than the judge who
declared the forfeiture; and (3) the summary judgment is




                                3
“voidable” because it was entered in a different courthouse than
where the forfeiture was declared.3
I. Standard of Review
      Our review is de novo. (Christensen v. Lightbourne (2019)
7 Cal.5th 761, 771 [statutory interpretation]; Martinez v.
Brownco Construction Co. (2013) 56 Cal.4th 1014, 1018
[application of law to undisputed facts].)
II. Bail-Setting Errors
      Five years after Mukasa’s bail was set, the First District
Court of Appeal held that a court setting bail must “consider the
defendant’s ability to pay and refrain from setting an amount so
beyond the defendant’s means as to result in detention.” (In re
Humphrey (2018) 19 Cal.App.5th 1006, 1037 (Humphrey), review
granted May 23, 2018, S247278.)
      The surety contends that because the trial court did not
inquire into Mukasa’s ability to pay or whether less restrictive
alternatives to cash bail were appropriate, Mukasa’s detention,
“includ[ing] the constructive custody of Mukasa by the bail,” was
unconstitutional. According to the surety, this rendered the bail
bond and the summary judgment void, and the court should have
granted its motion to set aside the judgment under Code of Civil
Procedure section 473, subdivision (d).4



3     These are substantially the same arguments that the
surety raised in its motion to set aside the summary judgment,
vacate forfeiture, and exonerate the bond.
4     Code of Civil Procedure section 473, subdivision (d),
provides, in relevant part: “The court . . . may, on motion of
either party after notice to the other party, set aside any void
judgment or order.”




                                 4
       This Division previously considered and rejected a nearly
identical argument from the surety in People v. The North River
Ins. Co. (2020) 48 Cal.App.5th 226 (North River I). As we
explained, “[a] judgment is ‘void’ only when the court entering
that judgment ‘lack[ed] jurisdiction in a fundamental sense’ due
to the ‘“entire absence of power to hear or determine the case”’
resulting from the ‘“absence of authority over the subject matter
or the parties.”’ [Citation.]” (Id. at p. 233.) “Only void judgments
and orders may be set aside under [Code of Civil Procedure]
section 473, subdivision (d); voidable judgments and orders may
not.” (North River I, at p. 234.)
       Here, the summary judgment on the bond was not void
because the trial court had jurisdiction over the subject matter
and the parties at all relevant times—when setting bail, when
releasing Mukasa on bail when the bond was posted, when
declaring the bond forfeited in open court, and when entering
summary judgment. (North River I, supra, 48 Cal.App.5th at
p. 234.)
       “Any noncompliance with Humphrey would, at best, be an
act ‘in excess of [the trial court’s] jurisdiction.’ [Citation.]
Humphrey imposes a requirement that a trial court ‘consider [a]
defendant’s ability to pay’ when setting bail. [Citation.] Because
a court that ‘“act[s] without the occurrence of certain procedural
prerequisites”’ acts only in excess of its jurisdiction (but within its
fundamental jurisdiction) [citation], a trial court’s failure to
consider a defendant’s ability to pay under Humphrey results in,
at best, a bail order that is voidable, not void.” (North River I,
supra, 48 Cal. App. 5th at p. 234.)




                                  5
III. Different Judges
       Penal Code section 1306, subdivision (a),5 provides, in
relevant part: “When any bond is forfeited and the period of time
specified in [s]ection 1305 has elapsed without the forfeiture
having been set aside, the court which has declared the forfeiture
shall enter a summary judgment against each bondsman named
in the bond in the amount for which the bondsman is bound.”
       The surety contends that the statute’s reference to “the
court which has declared the forfeiture” (§ 1306, subd. (a)) should
be interpreted to mean that the same judge who declared the
forfeiture must also enter summary judgment. Because, here,
the summary judgment was entered by a different judge than the
judge who declared the forfeiture, the surety claims that due
process and section 1306, subdivision (a), were violated, and that
the judgment is void.
       Division Seven of this Court disposed of this exact
argument in People v. The North River Ins. Co. (2020)
53 Cal.App.5th 559 (North River II), with which we agree.
       “Section 1306 plainly requires the court that declared the
forfeiture to enter the summary judgment. However, that
language does not state, and does not mean, the same judge of
the court must enter both orders. . . . [I]t is the court that has
jurisdiction of the matter, not a particular judge.” (North
River II, supra, 53 Cal.App.5th at p. 565.) “A court is a single
entity consisting of multiple judges or bench officers.” (Id. at
p. 564.)
       Nor does having different judges declare the forfeiture and
enter summary judgment offend due process. “Summary

5     All further statutory references are to the Penal Code
unless otherwise indicated.




                                 6
judgment following a declaration of forfeiture is a consent
judgment entered without a hearing pursuant to the terms of the
bail bond.” (North River II, supra, 53 Cal.App.5th at p. 567.) “If
the forfeiture has not been vacated at the end of the appearance
period, the court has no choice but to enter summary judgment in
accordance with the terms stated in the bond.” (Ibid.)
       Here, when the trial court entered summary judgment, the
appearance period had elapsed and no motion to vacate the
forfeiture was pending. “With that information, [the court] was
required to enter summary judgment in accordance with the
bond’s terms. There was no due process violation.” (North
River II, supra, 53 Cal.App.5th at p. 567.)
IV. Different Courthouses
       The surety’s final argument is that the summary judgment
is “voidable” based on “improper venue” because it was entered
by a judge sitting in a downtown Los Angeles courthouse instead
of by a judge sitting in a Van Nuys courthouse, where the
forfeiture was declared. Merely voidable judgments, however,
may not be set aside under Code of Civil Procedure section 473,
subdivision (d). (North River I, supra, 48 Cal.App.5th at p. 234.)
       In any event, the surety’s argument is meritless. As
discussed above, the same court that declared the forfeiture must
enter summary judgment. (§ 1306, subd. (a); North River II,
supra, 53 Cal.App.5th at p. 565.) That requirement was satisfied
here. The judge who declared the forfeiture and the judge who
entered summary judgment both did so while sitting in the same
court—the Superior Court of Los Angeles County. (See Cal.
Const., art. VI, § 4 [“In each county there is a superior court of
one or more judges”]; Williams v. Superior Court of Los Angeles
County (1939) 14 Cal.2d 656, 662 [“jurisdiction is vested by the




                                7
Constitution in the court and not in any particular judge or
department thereof; and that whether sitting separately or
together, the judges hold but one and the same court”].)
                          DISPOSITION
      The judgment and postjudgment order are affirmed. The
People are entitled to costs on appeal.
      NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.




                               _____________________, Acting P. J.
                               ASHMANN-GERST

We concur:



________________________, J.
CHAVEZ



________________________, J.
HOFFSTADT




                                 8